--------------------------------------------------------------------------------

EXHIBIT 10.8

SECURITY AGREEMENT

This Security Agreement (this “Security Agreement”), dated as of February 15,
2011, is executed by Silver Dragon Resources Inc., a Delaware corporation
(“Debtor”), in favor of Tonaquint, Inc., a Utah corporation (“Secured Party”).

A. Debtor has issued to Secured Party a certain Secured Convertible Promissory
Note of even date herewith in the face amount of $2,766,500.00 (the “Note”).

B. In order to induce Secured Party to extend the credit evidenced by the Note,
Debtor has agreed to enter into this Security Agreement and to grant Secured
Party the security interest in the Collateral (as defined below) described
below.

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

1. Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:

“Collateral” has the meaning given to that term in Section 2 hereof.

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

“Obligations” means (a) all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Debtor to Secured Party or any affiliate of Secured
Party of every kind and description, now existing or hereafter arising, whether
created by the Note, this Security Agreement, that certain Note and Warrant
Purchase Agreement of even date herewith, entered into by and between Debtor and
Secured Party (the “Purchase Agreement”), any other Transaction Documents (as
defined in the Purchase Agreement), guaranty of payment or other contract or by
a quasi-contract, tort, statute or other operation of law, whether incurred
directly to Secured Party or as an affiliate of Secured Party or acquired by
Secured Party or an affiliate of Secured Party by purchase, pledge or otherwise,
(b) all costs and expenses, including attorneys’ fees, incurred by Secured Party
or any affiliate of Secured Party in connection with the Note or in connection
with the collection of any portion of the indebtedness described in the
foregoing clause (a), (c) the payment of all other sums, with interest thereon,
advanced in accordance herewith to protect the security of this Security
Agreement, and (d) the performance of the covenants and agreements of Debtor
contained in this Security Agreement and all other Transaction Documents.

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, performance and return of
money bonds and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements; (d) Liens in favor of Secured Party under this Security Agreement;
(e) Liens securing obligations under a capital lease if such Liens do not extend
to property other than the property leased under such capital lease; and (f)
Liens upon any equipment acquired or held by Debtor to secure the purchase price
of such equipment or indebtedness incurred solely for the purpose of financing
the acquisition of such equipment, so long as such Lien extends only to the
equipment financed, and any accessions, replacements, substitutions and proceeds
(including insurance proceeds) thereof or thereto.

--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of Delaware
from time to time.

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

2. Grant of Security Interest. As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest in all
right, title and interests of Debtor in and to the property described in
Schedule A hereto and all proceeds, products, and accessions thereof
(collectively, the “Collateral”).

3. Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction or other jurisdiction of
Debtor any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non United States jurisdiction, if
applicable) such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.

4. General Representations and Warranties. Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, and (b) upon the
filing of UCC-1 financing statements with the Delaware Secretary of State,
Secured Party shall have a perfected security interest in the Collateral to the
extent that a security interest in the Collateral can be perfected by such
filing, subject to Permitted Liens.

2

--------------------------------------------------------------------------------

5. Additional Covenants. Debtor hereby agrees:

(a) to perform all acts that may be necessary to maintain, preserve, protect and
perfect in the Collateral, the Lien granted to Secured Party therein, and the
perfection and priority of such Lien, except for Permitted Liens;

(b) to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by Secured Party to perfect, maintain and protect Secured Party’s
Lien hereunder and the priority thereof;

(c) to provide at least fifteen (15) days prior written notice to Secured Party
of any of the following events: (i) any changes or alterations of Debtor’s name,
(ii) any changes with respect to Debtor’s address or principal place of
business, (iii) any changes in the location of any Collateral, or (iv) the
formation of any subsidiaries of Debtor;

(d) upon Secured Party’s request, to endorse, assign and deliver any promissory
notes included in the Collateral to Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time specify;

(e) to the extent the Collateral is not delivered to Secured Party pursuant to
this Security Agreement, to keep the Collateral at the principal office of
Debtor and not to remove the Collateral from such location without providing at
least thirty (30) days prior written notice to the Secured Party; and

(f) not to sell or otherwise dispose, or offer to sell or otherwise dispose, of
the Collateral or any interest therein.

6. Authorized Action by Secured Party. Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Security Agreement
to perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) execute and file UCC financing
statements and other documents, instruments and agreements required hereunder;
and (c) take any and all appropriate action and to execute any and all documents
and instruments that may be necessary or useful to accomplish the purposes of
this Security Agreement; provided, however, that Secured Party shall not
exercise any such powers granted pursuant to subsection (a) prior to the
occurrence of an Event of Default (as defined in the Note) and shall only
exercise such powers during the continuance of an Event of Default. The powers
conferred on Secured Party under this Section 6 are solely to protect its
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. Secured Party shall be accountable only for the amounts that it
actually receives as a result of the exercise of such powers, and neither
Secured Party nor any of its stockholders, directors, officers, managers,
employees or agents shall be responsible to Debtor for any act or failure to
act, except with respect to Secured Party’s own gross negligence or willful
misconduct.

3

--------------------------------------------------------------------------------

7. Default and Remedies.

(a) Default. Debtor shall be deemed in default under this Security Agreement
upon the occurrence of an Event of Default.

(b) Remedies. Upon the occurrence of any such Event of Default, Secured Party
shall have the rights of a secured creditor under the UCC, all rights granted by
this Security Agreement and by law, including, without limiting the foregoing,
(i) the right to require Debtor to assemble the Collateral and make it available
to Secured Party at a place to be designated by Secured Party, and (ii) the
right to take possession of the Collateral, and for that purpose Secured Party
may enter upon premises on which the Collateral may be situated and remove the
Collateral therefrom. Debtor hereby agrees that fifteen (15) days’ notice of a
public sale of any Collateral or notice of the date after which a private sale
of any Collateral may take place is reasonable. In addition, Debtor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party’s rights and remedies hereunder, including,
without limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section 7(b) without demand or notice of any kind. The
remedies in this Security Agreement, including without limitation this Section
7(b), are in addition to, not in limitation of, any other right, power,
privilege, or remedy, either in law, in equity, or otherwise, to which Secured
Party may be entitled. No failure or delay on the part of Secured party in
exercising any right, power, or remedy will operate as a waiver thereof, nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. All of Secured
Party’s rights and remedies, whether evidenced by this Agreement or by any other
agreement, instrument or document shall be cumulative and may be exercised
singularly or concurrently.

(c) Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (i) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (ii) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (vii) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (viii) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (ix) to dispose of assets in wholesale rather than retail
markets, (x) to disclaim disposition warranties, (xi) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section.
Without limitation upon the foregoing, nothing contained in this Section shall
be construed to grant any rights to Debtor or to impose any duties on Secured
Party that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section.

4

--------------------------------------------------------------------------------

(d) Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

(i) First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;

(ii) Second, to the payment to Secured Party of the amount then owing or unpaid
on the Note (to be applied first to accrued interest and second to outstanding
principal); and

(iii) Third, to the payment of the surplus, if any, to Debtor, his successors
and assigns, or to whosoever may be lawfully entitled to receive the same.

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

8. Miscellaneous.

(a) Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Debtor or
Secured Party under this Security Agreement shall be directed as set forth below
(or as the recipient thereof shall otherwise have directed in writing in
accordance herewith) in a manner set forth below and will be deemed effectively
given the earlier of (i) when received, (ii) when delivered personally, (iii)
one business day after being delivered by facsimile, email or other form of
electronic communication (with receipt of appropriate confirmation and provided
that notice of an Event of Default may not be provided by email), (iv) one
business day after being deposited with an overnight courier service of
recognized standing, or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

5

--------------------------------------------------------------------------------


  Debtor: Silver Dragon Resources Inc.     Attn: Marc Hazout     5160 Yonge
Street, Suite 803       Toronto, Ontario     Canada M2N 6L9         Secured
Party: Tonaquint, Inc.     Attn: John M. Fife     303 East Wacker Drive, Suite
1200     Chicago, Illinois 60601           With a copy to (which shall not
constitute notice):           Jonathan K. Hansen     Carman Lehnhof Israelsen
LLP     4626 North 300 West, Suite 160     Provo, Utah 84604

(b) Nonwaiver. No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

(c) Amendments and Waivers. This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and Secured Party. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.

(d) Assignment. This Security Agreement shall be binding upon and inure to the
benefit of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.

(e) Cumulative Rights, etc. The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, or the Note, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Secured Party’s rights hereunder. Debtor waives
any right to require Secured Party to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Secured Party’s power.

(f) Partial Invalidity. If any part of this Security Agreement is construed to
be in violation of any law, such part shall be modified to achieve the objective
of the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

6

--------------------------------------------------------------------------------

(g) Expenses. Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with the custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Security
Agreement.

(h) Entire Agreement. This Security Agreement and the other Transaction
Documents, taken together, constitute and contain the entire agreement of Debtor
and Secured Party with respect to this particular matter and supersede any and
all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

(i) Governing Law; Venue. Except as otherwise specifically set forth herein, the
parties expressly agree that this Agreement shall be governed solely by the laws
of the State of Utah, without regard to its principles of conflict of laws.
Debtor hereby expressly consents to the personal jurisdiction of the state and
federal courts located in or about Salt Lake County, Utah for any action or
proceeding arising from or relating to this Agreement, waives, to the maximum
extent permitted by law, any argument that venue in any such forum is not
convenient, and agrees that any such action or proceeding shall only be venued
in such courts.

(j) Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument. Facsimile copies of signed signature pages will be
deemed binding originals.

(k) Termination of Security Interest. Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Debtor. Upon such termination, Secured Party
hereby authorizes Debtor to file any UCC termination statements necessary to
effect such termination and Secured Party will execute and deliver to Debtor any
additional documents or instruments as Debtor shall reasonably request to
evidence such termination.

[Remainder of page intentionally left blank]

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Secured Party and Debtor have caused this Security Agreement
to be executed as of the day and year first above written.

SECURED PARTY:

TONAQUINT, INC.

By: /s/ John M. Fife                                                   
       John M. Fife, President of the Manager


DEBTOR:

SILVER DRAGON RESOURCES INC.

By: /s/ Marc Hazout                                              
Name: Marc Hazout                                              
Title: Pres. & CEO                                                 


[Signature Page to Security Agreement]

--------------------------------------------------------------------------------



SCHEDULE A

TO SECURITY AGREEMENT

All right, title, interest, claims and demands of Debtor in and to those certain
Secured Buyer Notes (comprised of Buyer Trust Deed Note #1, Buyer Trust Deed
Note #2, Buyer Trust Deed Note #3, Secured Buyer Note #4, Secured Buyer Note #5,
Secured Buyer Note #6, Secured Buyer Note #7, Secured Buyer Note #8, Secured
Buyer Note #9 and Secured Buyer Note #10) issued by Secured Party in favor of
Debtor of even date herewith, each in the initial principal amount of
$200,000.00, which Secured Buyer Notes were issued pursuant to the Purchase
Agreement.

--------------------------------------------------------------------------------